Case 1:20-cr-00459-RMB Document 38 Filed 09/15/21 Page 1of1

Case 1:20-cr-00459-RMB Document 37 Filed 09/15/21 Page 1of2

 

 

 

 

 

 

 

 

 

Southern District
Fed eral Defen ders Duane Street-l0th Floor, New York, NY 10007
OF NEW YORK oANE- 4 Tol: (212) 417-8700 Fax: (212) 571-0392
ye SL a 4 i
DOCUMENT
David E, Patton Sandthere District af Mew Fork
Execniite Director ELECTRONICALLY FELED Jenoiter L. Brown
poc He — Ty ek Age
DATE FILED: 9//5/2-|
September 15, 2021
BY ECE
Honorable Judge Richard M. Berman
United States District Judge SO ORDERED:
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Jamei Porter
20 Cr. 459 (RMB)

Honorable Judge Berman:

In light of Your Honor’s September 14, 2021 order denying Mr. Porter’s request to attend
his mother’s funeral in person, I write to respectfully request that the Court permit Mr. Porter to
virtually attend his mother’s memorial service on Saturday, September 18, 2021 from 1:00 to
3:00 pm. At least one other court in this district has issued such an order. See, e.g., United States
v. Dayshawn Hill, 21 Cr. 81 (SHS), Doe. 8.

Mr. Porter’s family will be able to facilitate his virtual presence at the service,
Accordingly, Mr. Porter respectfully requests an order requiring Essex County Correctional
Facility to facilitate Mr. Porter’s virtual attendance at his mother’s funeral on September 18,
2021. The Government does not object to this request.

Thank you for your consideration oftigs resrres

e Cout resus H,,+

 

 

  
   
  

      

 

Bssex Cound, Gre, Peel
Respectfully submitted, use ded bey et » . ©
/s/
Marne L. Lenox
Assistant Federal Defender se-ORB Eee :
(212) 417-8721 $0 1 0 Safe + Seuare Manver.

 

Counsel for Jamel Porter SO OR :
Date: afis fa Rad A. Seaman

Richard M. Berman, U.S.D.J.

 

 

 

 

 

 
